DETAILED OFFICE ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 21 July 2022 is acknowledged and entered.  Following the amendment, claims 15 and 16 are canceled, and claims 14-16 are amended.
Currently, claims 14, 18-22 and 24 are pending, and claims 14-16 and 18 are under consideration. Claims 19-22 and 24 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 15 and 16 are moot as the applicant has canceled the claims.

Rejections under 35 U.S.C. §112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description 
Claims 14 and 18 remain rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the previous Office Actions mailed on 2/4/2021, 8/18/2021, and 1/21/2022.  
The newly amended claim 14 recites “(2) a targeting moiety directed against a human CD8 molecule, wherein the targeting moiety restores the binding affinity of the mutated human IL-1 cytokine for the IL-1 receptor on target cells”, which is similar to the previous version and the targeting moiety represents an even broader genus (unlimited number of targeting moieties against human CD8) than before, as there is no structural limitation for the targeting moiety.  Thus, “a targeting moiety” reads on any or all functional equivalents.  However, as discussed previously, the specification discloses 0 species for the claimed targeting moiety against human CD8; and there is no way for one skilled in the art to predict the structure of a targeting moiety against human CD8.  As such, a skilled artisan cannot envision the detailed chemical structure of the encompassed “targeting moiety against human CD8”, and the claimed fusion protein.  Accordingly, the specification does not provide adequate written description for the broad genus as claimed.
Applicants argument filed on 21 July 2022 has been fully considered, but is not deemed persuasive for the reasons below.   
At page 5 of the response, the applicant argues, citing MPEP, that possession may be shown in any number of ways and an Applicant need not describe every claim feature exactly, rather, all that is required is "reasonable clarity"; that the amended claims recite a targeting moiety directed against a human CD8 molecule; and the recitation of the human CD8 molecule comprising a VHH has been removed; and that the fusion protein as recited is clearly described in the Application in a manner that satisfies Section 112(a); for example: “[T]he targeting is preferably realized by fusion of the modified IL-1 family member cytokine to a targeting moiety, preferably an antibody or antibody-like molecule” (specification, page 1); and “[T]he IL-1 mutants have a reduced affinity for their cognate receptors, and hence are unable to efficiently bind and activate their receptors. However, by fusing them to a targeting moiety (such as a nanobody) the activity of the mutant IL-1 family member is restored on cells expressing the cell surfaceDB1/ 131616468.2 5 target, recognized by the targeting moiety” (page 2).
This argument is not persuasive for the reasons of record and above.  While “[P]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention”; and “[F]or some biomolecules, examples of identifying characteristics include a sequence, structure, binding affinity, binding specificity, molecular weight, and length. Although structural formulas provide a convenient method of demonstrating possession of specific molecules, other identifying characteristics or combinations of characteristics may demonstrate the requisite possession” (MPEP 2163), the present specification does not meet any of the variety of ways to show the possession of the claimed targeting moiety directed against a human CD8 molecule.  It is unclear why or how those generalized statements in the specification as pointed out above would satisfy the written description requirement under 35 U.S.C. 112(a), given that 0 species meeting the limitations of the claims is disclosed in the specification.  Once again, adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  
At page 6 of the response, the applicant argues that regarding the targeting moiety specifically, the specification provides ample guidance such that one of skill in the art would understand Applicant had possession of the invention; for example: the targeting moiety is described as being "a protein comprising a binding domain" and can be "any targeting moiety known to the person skilled in the art" (page 5); a "preferred embodiment" of the fusion protein being used "in stimulation of immune response" (page 6); and CD8 is a target on cytotoxic T cells (page 12).  Applicant further argues that the claimed composition comprising a fusion protein is not defined by function alone - it calls for not only a specific human protein but also recites the location and identity of a discrete group of substitution mutations, and this is in stark contrast to the facts of the case law cited by the Office, for example, the claims at issue in University of Rochester v. Searle Co Inc. were "A method for selectively inhibiting PGHS-2 activity in a human host, comprising administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product to a human host in need of such treatment." (US Patent 6,048,850); and that this type of fully functional claim is exceptionally dissimilar from a claim that recites numerous structural elements such as "mutated human IL-1 cytokine" and "the mutation is one or two amino acid substitutions selected from the group consisting of” the specified amino acid substitutions. 
This argument is not persuasive for the reasons of record.  Once again, the issue is the targeting moiety, which, as written in the claims, represents an extremely broad genus (any or all functional equivalents without any structural limitation); and the specification discloses 0 species meeting the limitations of the claims.  According to the specification, IL-1 mutants have a reduced affinity for their cognate receptors, and hence are unable to efficiently bind and activate their receptors; but when fused to a targeting moiety, regain their activity on selected cell types by a concentration effect at the cell surface (page 2, last paragraph, for example).  As such, the targeting moiety is critical for the function of the mutant IL-1; and there is no way for one skilled in the art to predict the structure of the claimed targeting moiety based on the “guidance” provided by the specification, such as that the targeting moiety is described as being "a protein comprising a binding domain" and can be "any targeting moiety known to the person skilled in the art"; and CD8 is a target on cytotoxic T cells.  The issue here is not enablement, rather, the issue is that the specification does not provided adequate written description for the claimed invention.  According to MPEP, to determine whether there is sufficient written description, for each claim drawn to a genus: “[T]he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.” (MPEP 2163, II. 3. (a) ii)).  In the instant case, none of the factors is met by the specification. Therefore, the specification fails to provide adequate written description for the extremely broad genus of the targeting moiety as claimed (with 0 species meeting the limitations of the claims disclosed); and one skilled in the art would not conclude that the applicant had possession of the claimed invention at the time the application was filed.  

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
9/28/22